t c memo united_states tax_court timothy dean strong petitioner v commissioner of internal revenue respondent strong construction co inc a minnesota corporation petitioner v commissioner of internal revenue respondent docket nos filed date thomas e brever for petitioners john c schmittdiel for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioners’ federal_income_tax additions to tax and penalties as follows timothy dean strong--docket no year deficiency in the alternative penalty addition_to_tax sec_6663 sec_6662 sec_6651 penalty dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure n a strong construction co inc --docket no year deficiency in the alternative addition_to_tax addition_to_tax sec_6651 sec_6651 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number n a unless otherwise noted all section references are to the internal_revenue_code in effect during the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner strong construction co inc scc should be recognized as a taxable entity we hold scc is a taxable corporate entity whether scc had additional income from sales of houses it constructed during the years the years at issue and from unidentified taxable sources as established on the basis of deposits to petitioner timothy dean strong’s mr strong joint bank account with scc we hold with certain specific exceptions that scc did have the additional income determined by respondent whether scc is entitled to expenses for construction costs and general and administrative expenses related to its homebuilding business during the years at issue in excess of those allowed by respondent we hold scc is entitled to deduct certain expenses as redetermined herein whether mr strong had additional income for the years at issue for constructive dividends from scc deposits of scc’s funds for his personal_use and the corporation’s payment of his personal expenses we hold he did as redetermined herein whether mr strong is liable for the fraud_penalty under sec_6663 on his underpayment_of_tax for each of the years at issue we hold he is whether scc is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file timely on its underpayment_of_tax for each of the years at issue we hold that scc is not liable for the sec_6651 addition_to_tax and alternatively whether scc is liable for the addition_to_tax under sec_6651 for failure_to_file timely tax returns we hold that scc is liable for the sec_6651 addition_to_tax findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing his petition in this case mr strong resided in clear lake minnesota at the time of filing its petition scc had its principal_place_of_business mailing address and registered office in minnesota scc scc was incorporated under minnesota law in and as of date had not been formally dissolved at all times relevant mr strong was the 100-percent owner of scc he was its incorporator director and president during the years at issue scc had no officers except mr strong and had no employees during the years at issue scc was engaged in the residential construction business and built and sold houses under the names strong construction or strong construction co inc scc constructed and sold the following houses the house sales date property buyer total osage street osage street osage street rose avenue east date property buyer total wedgewood drive osage street andrie street 99th lane ne 124th avenue nw mcknight date property buyer sale price dollar_figure big_number big_number big_number big_number sale price dollar_figure big_number big_number big_number big_number big_number big_number sale price dollar_figure big_number big_number 7would be one word big_number total county road f 129th lane 120th avenue nw wedgewood drive ne kerry street meander street big_number big_number big_number date property buyer sale price total helium street dollar_figure big_number date property buyer sale price total iodine court josephine lane north 5661-146th circle victoria street progress road dollar_figure big_number big_number big_number big_number big_number during the years at issue mr strong had signatory authority over bank account no at first bank coon rapids minnesota later known as marquette bank coon rapids this account bears his name and that of scc the net_proceeds from the house sales during the years at issue were paid_by checks issued to scc and deposited in account no scc did not file federal or state_income_tax returns for the years mr strong considered scc funds deposited into account no to be available for his personal_use mr strong’s income_tax returns mr strong filed his and form sec_1040 u s individual_income_tax_return on date he filed his form_1040 on date and he timely filed his return for each of the years the returns filed by mr strong reflect negative taxable_income these tax returns all included a schedule c profit or loss from business sole_proprietorship which identified his principal business as construction these schedules c reflect the following gross_receipts expenses and net profits or losses item gross_receipts or sales dollar_figure returns allowances net sales cost_of_goods_sold gross_profit --- --- --- --- dollar_figure --- --- --- --- dollar_figure --- --- --- --- dollar_figure big_number big_number big_number big_number dollar_figure --- --- big_number big_number total expenses big_number big_number big_number big_number big_number net profit loss big_number big_number the form sec_1040 mr strong filed reflect a dollar_figure tax_liability based on self-employment_tax in and a dollar_figure self-employment_tax liability in mr strong reported no other tax on the form sec_1040 for mr strong’s initial contacts and discussions with a revenue_officer in late mr strong was contacted by an internal_revenue_service irs revenue_officer the purpose of this contact was to inquire regarding mr strong’s unpaid income_tax liabilities for and and his unfiled income_tax returns for and mr strong refused to provide the revenue_officer with any personal or financial information but he told the revenue_officer that he expected his tax_liabilities for and to be at least dollar_figure in a later conversation mr strong informed the revenue_officer that the reason he was delinquent in filing his tax returns was that he could not access records held by his ex-spouse this statement was inaccurate since his former spouse did not have any of his records return preparation mr strong’s tax returns for and were signed by d r newman mr newman as the paid tax_return_preparer on april and respectively his and tax returns were executed by d wade ms wade as the paid tax_return_preparer ms wade dated her signature on the return date and dated the return date mr strong initially had mr newman prepare his tax returns for mr newman prepared those returns from information and documents provided to him by mr strong mr newman gave the completed tax returns along with the provided documents back to mr strong in date mr newman did not discuss the tax returns with him upon completing and providing them to mr strong mr strong did not provide mr newman with bank statements deposit slips or canceled checks to prepare his tax returns without the knowledge of mr newman mr strong altered or caused to be altered the amounts shown on the return prepared by mr newman before he filed the return he also caused the and returns originally prepared by mr newman to be changed by ms wade mr strong instructed ms wade to change the figures shown on the and returns as originally prepared using handwritten sheets he gave her ms wade changed the figures on the tax_return by covering the original numbers with correction fluid and writing new numbers over them because she did not have a form at the time she revised the return she redid the return but on a clean form the changes mr strong instructed ms wade to make to the and tax returns originally prepared by mr newman reduced the reported schedule c profit on each return ms wade also prepared mr strong’s income_tax return from a sheet of paper provided to her that contained the income and expense figures she placed on the return the audit of mr strong’s income_tax returns in date respondent notified mr strong that his and federal_income_tax returns were under examination and in a meeting on date at his residence a revenue_agent advised him that his and returns were also under review in response to requests for his bank and business records mr strong provided only handwritten summaries of settlement sheets for five houses sold in and respondent’s revenue_agent obtained information regarding the construction business by issuing summonses under sec_7602 for scc’s bank records and for settlement statements from title companies for the houses that had been sold by scc after the revenue agent’s preliminary findings were provided to mr strong reconstructed financial statements for scc for the years and were presented to the revenue_agent by mr frazier an accountant who had been engaged by mr strong respondent used the financial statements provided by mr frazier as the starting point for determining scc’s taxable_income for the years at issue respondent determined that scc was not entitled to deduct all the expenses shown on the financial statements prepared by mr frazier respondent also analyzed deposits in bank account no to determine scc’s taxable_income in addition to the identified deposits of sales proceeds of houses the following shows the deposits to account no that remain in dispute1 1respondent conceded that a deposit of dollar_figure on date was a loan from mr strong’s father and that a deposit of dollar_figure on date was a loan from mr strong’s parents payor date deposited amount deposited dollar_figure cash in ticket dollar_figure vincent kurkowski dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure cash in ticket dollar_figure ken jeanotte dollar_figure unknown dollar_figure ken jeanotte dollar_figure ken jeanotte dollar_figure gordon schnobrich dollar_figure gordon schnobrich dollar_figure gordon schnobrich dollar_figure cash in ticket wesley strong dollar_figure total other deposits dollar_figure payor scherer brothers lumber bradley or mary lathrop cash in ticket cash in ticket cash in ticket todd peterson cash in ticket total other deposits date deposited amount deposited dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor cash in ticket cash in ticket cash in ticket cash in ticket cash in ticket cash in ticket cash in ticket gene or sharon strong total other deposits payor cash in ticket cash in ticket harstad companies harstad companies cash in ticket big_number cash in ticket no bank info cash in ticket cash in ticket cash in ticket cash in ticket cash in ticket cash in ticket big_number cash in ticket cash in ticket cash in ticket cash in ticket no bank info no bank info cash in ticket cash in ticket cashier’s check - rodney nelson total other deposits date amount deposited deposited dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number date deposited amount deposited 3would be one word dollar_figure big_number 6would be one word big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number payor date deposited amount deposited stephen roche homebuilders north metro auto salvage sean strong for stephen roche homebuilders no info available from bank keith e hagford burnet trust acct hagford earnest jack w thompson sean strong personal criston or ann holst iodine total other deposit sec_3 dollar_figure big_number big_number big_number big_number on date mr strong deposited dollar_figure into account no the deposit was cashier’s check no in the amount of dollar_figure issued by first national bank anoka-brooklyn park-champlin first bank which identifies the purchaser as ken jeanotte mr jeanotte on date mr strong deposited dollar_figure in account no after taking dollar_figure cash back the deposit was cashier’s check no in the amount of dollar_figure issued by first bank which also identifies the purchaser as mr jeanotte on date mr strong deposited dollar_figure into account no after taking dollar_figure cash back the deposit was cashier’s check no in the amount of dollar_figure issued by first bank which also identifies the purchaser as mr jeanotte mr jeanotte did not purchase cashier’s check no or deposited to account no and did not pay mr strong the dollar_figure those checks represent mr strong used mr jeanotte’s name without his knowledge or permission on date mr strong obtained two cashier’s checks issued by norwest bank each in the amount of dollar_figure the first made payable to mr strong shows the payor was his brother sean strong and was deposited to account no on date the second was made payable to mr strong and jack thompson the payor is unidentified it was deposited into account no on date before mr strong was aware of the title requirements that currency_transactions in excess of dollar_figure be reported to the government scc’s activity during the years at issue scc entered into vacant land purchase agreements and acquired real_property in its name mr strong signed the purchase agreements as president of scc as part of the sales process scc entered into new_construction purchase agreements with buyers scc also applied for building permits which mr strong signed as president of scc in addition scc entered into a builder’s security_agreement and applied for a home buyer’s warranty on some of the house sales scc was identified as the seller of the property on the settlement statements or closing statements prepared for the real_estate property closings for the house sales mr strong executed those statements as president of scc for the purpose of passing title to real_property mr strong executed as president of scc affidavits regarding the good standing of scc scc issued deeds for the houses mr strong executed those deeds as president of scc finally during the years at issue and thereafter scc filed various notices with the minnesota secretary of state mr strong’s bankruptcy filing in date mr strong doing business as strong construction filed for relief under chapter of the bankruptcy code in his bankruptcy petition which mr strong signed under penalties of perjury he made the following representations a that his current monthly gross_income was zero and that his current monthly expenses were dollar_figure he also stated that debtor had been living off proceeds from sale of personal_property which proceeds are now exhausted b that he had been engaged in the construction business under the name strong construction and that all books of account and records were kept and maintained by him that they were available and that none had been destroyed c that he had received no income other than from the operation of his business in the years preceding the filing of the bankruptcy petition d that he was not holding property for another person and that no other person was holding property for him e that the only real_property in which he had an interest was his residence pincite 107th avenue clear lake minnesota and that the value of his interest therein was dollar_figure f that he had no cash on hand and the market_value of any interest he had in stock or interests in incorporated or unincorporated companies was zero he reported only dollar_figure in personal_property on his bankruptcy petition and g he reported liabilities of dollar_figure mr strong attended a meeting of creditors under u s c sec_341 on date the trustee reported that after diligent inquiry she had located no property belonging to the bankruptcy_estate a discharge was granted mr strong on date robert munns mr munns represented mr strong as his attorney in his bankruptcy filing mr munns prepared the bankruptcy petition and accompanying schedules using information mr strong provided to him mr munns reviewed mr strong’s bankruptcy petition with him before filing it mr strong did not inform mr munns that he had a large accumulation of cash on hand mr munns did not advise mr strong that he did not have to report cash on hand or corporation stock which he held when he filed for bankruptcy in other circumstances related to cash available mr strong entered the navy on date and was discharged on date the highest rank he attained was e- which paid a monthly salary of dollar_figure in after discharge from the navy he attended vocational school and was trained as a machinist he then worked as a machinist for a couple of years and later moved into the home construction business mr strong was married to anna lisa strong mrs strong from to the couple separated in he was divorced from mrs strong in date that proceeding was brought by mrs strong in mr strong did not disclose in that proceeding his interest in any real_estate except for 107th avenue clear lake minnesota or his interest in any cash on hand petitioner paid child_support to his ex-wife during the years between and mr strong and his then wife acquired and relinquished title to various real_estate parcels in and mr strong and his then wife lost at least three properties in foreclosure actions mr strong filed his income_tax returns jointly with his then wife they reported the following adjusted_gross_income and taxable_income on those returns year adjusted_gross_income dollar_figure big_number big_number big_number big_number taxable_income dollar_figure big_number big_number -0- -0- mr strong’s prior year returns mr strong filed his federal_income_tax return in date with the following details his filing_status on that return was married filing separate he claimed exemptions for his three children he reported adjusted_gross_income of dollar_figure he claimed itemized_deductions of dollar_figure and he reported taxable_income of dollar_figure the reported tax_liability of dollar_figure was not paid until date he filed his federal_income_tax return in date with the following details his filing_status on that return was married filing separate he claimed exemptions for his three children he reported adjusted_gross_income of dollar_figure he claimed itemized_deductions of dollar_figure and he reported taxable_income of zero the reported self-employment_tax liability of dollar_figure was not paid until date mr strong filed his federal_income_tax return in date with the following details his filing_status on that return was married filing separate he claimed exemptions for his three children he reported adjusted_gross_income of dollar_figure he claimed itemized_deductions of dollar_figure and taxable_income of zero the reported self-employment_tax liability of dollar_figure was not paid until date mr strong did not file a federal_income_tax return for respondent’s income determinations respondent determined in the notice_of_deficiency that scc was a taxable corporate entity and determined scc’s net taxable_income in the years these determinations are disputed as to the status of scc as a taxpayer the gross_income and the allowable expenses respondent also determined in a separate notice_of_deficiency that mr strong received constructive_dividend income in the full amount of scc’s net_income both scc and mr strong timely filed petitions with this court i is scc a taxable entity opinion scc and mr strong argue that scc should be ignored for tax purposes and was not a separate taxable entity apart from mr strong a corporation is a separate taxable entity if it was formed for a business_purpose and engaged in business activity see 319_us_436 66_tc_12 affd 553_f2d_94 2d cir scc was a valid minnesota corporation more critical to this question scc was engaged in the construction business and houses were sold in its name during the years in question scc was jointly listed with mr strong on account no where the receipts in dispute were deposited checks for house sales were issued with scc as the payee mr strong chose to operate the construction business through a corporation not a sole_proprietorship under these facts scc must be recognized as a distinct taxable entity ii scc’s unreported income and expenses the extent of scc’s taxable_income is a separate issue there are two distinct questions in this regard first should the unreported deposits be treated as income and second should scc be allowed deductions against its income in addition to those allowed by respondent a construction income the parties stipulated that the construction business earned gross_income of dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in from the construction and sale of houses this business was conducted in scc’s name and the deposits of proceeds from these home sales should be included in scc’s gross_income b unidentified deposits the question whether the unidentified deposits to the first bank account are income to scc merits further discussion the record reflects deposits were made to account no in addition to the amounts traced to specific home sales respondent conceded that two of these deposits were loans from mr strong’s parents but asserts that the rest of these deposits were income to scc and mr strong many of the deposits in dispute were of currency or were completely unidentified other deposits were by check purportedly from various individuals or entities respondent asserts that mr strong used nominee names to hide his own identity on some of the deposited cashier’s checks such as the three checks from mr jeanotte in and two checks from his brother sean strong in because of mr strong’s inadequate records respondent reasons under the bank_deposits method of proof that these deposits are construction receipts absent evidence of any nontaxable source of the deposits respondent cites 96_tc_858 affd 959_f2d_16 2d cir 102_tc_632 87_tc_74 and 70_tc_1057 we agree with respondent that unless petitioners have shown that the funds came from nontaxable sources they are taxable to scc 981_f2d_350 8th cir affg in part revg in part and remanding in part 96_tc_172 petitioners argue that the deposits in question were from cash that mr strong accumulated over the years scc clearly had a taxable source_of_income as it was in the construction business during the years at issue the amounts were deposited to bank account no as were the proceeds from the house sales mr strong did not point to any source for the deposits other than his previously accumulated funds mr strong alleges he began to accumulate cash through gambling winnings during his service in the u s navy in the mid- 1970s he claims to have maintained a substantial cash hoard throughout his marriage from to and during his filing under chapter of the bankruptcy code in mr strong’s assertions are not credible for several reasons first mr strong was unable to explain specifically how the cash was obtained where it was maintained its amount after and how it was used he stated that he was basically guessing when asked to specify what amounts he had on hand at any particular point on cross-examination regarding the nature of his cash hoard mr strong refused to be specific and continually changed his story for example he stated that he did not add to his cash accumulation for years from through later upon being questioned by the court mr strong stated that he did add to his cash accumulation during that period still later mr strong decided that his cash accumulation would have been in one of three bank accounts we construe against him mr strong’s failure to provide adequate details regarding his cash hoard we are not required to accept implausible uncorroborated and incoherent contentions as to the existence of a cash hoard daniels v commissioner tcmemo_1992_692 second even though mr strong was married during the period he held his cash hoard his ex-wife was unaware that it existed his ex-wife testified that the couple did not have an excess of cash during the years they were living together further mr strong did not disclose the existence of the cash hoard upon their divorce even though he stated under penalties of perjury in that proceeding that he had disclosed all assets third mr strong’s liabilities are inconsistent with his claimed cash hoard for instance mr strong and his then wife lost at least three properties through foreclosure from date through date such a forfeiture is inconsistent with the existence of a cash hoard see 348_us_121 mr strong also borrowed dollar_figure in to purchase equipment and allegedly borrowed dollar_figure from his father in date mr strong specifically testified that he borrowed from his father in because he was short on cash borrowing money and incurring interest charges are inconsistent with sitting on a large amount of unproductive cash 223_f2d_83 6th cir revg a memorandum opinion of this court daniels v commissioner supra fourth mr strong’s prior years’ tax returns are inconsistent with his claim that the cash hoard came from previously_taxed_income from through he reported taxable_income of dollar_figure an average of dollar_figure per year the largest taxable_income he reported was dollar_figure in and in and he reported zero taxable_income this was at the same time he was supporting three children mr strong’s reported income from to is not sufficient to live on much less accumulate a large cash hoard see holland v united_states supra finally mr strong filed for chapter bankruptcy protection in date in his bankruptcy case he represented that the sum total of his assets equaled dollar_figure including his homestead valued at dollar_figure he alleged he had no cash on hand and no interest in any corporation these representations plainly contradict his current assertion that his cash deposits during the years at issue were from cash on hand at the beginning 2scc reported no taxable_income during this same period of mr strong testified that he made these representations on the advice of his bankruptcy counsel mr strong’s bankruptcy counsel mr munns plainly denied that charge in his testimony mr munns unequivocally stated that he did not inform mr strong that cash on hand or the value of a corporation did not have to be reported in bankruptcy mr munns also stated that mr strong failed to inform him that he had a significant amount of cash on hand in conclusion we reject mr strong’s cash hoard explanation for the unidentified deposits respondent also asserts judicial estoppel as a result of the representations in the bankruptcy filing because we reject mr strong’s claims of a cash hoard it is unnecessary for us to reach this argument the burden is on scc to establish that the deposits in dispute were not income once the deposits were shown to be in the nature of income and to exceed what the taxpayers had reported as income it became the taxpayers’ responsibility to persuade the trier of fact the deposits were nontaxable dodge v commissioner f 2d pincite in addition to mr strong’s claim of a cash hoard scc argues that two of the deposits were not taxable to scc the first is a deposit of dollar_figure on date which mr strong claims was payment for the sale of a motorcycle in that instance we accept the corroborating testimony of mr strong’s then girlfriend and hold that the dollar_figure was not income to scc the second is a deposit of dollar_figure on date which mr strong claims was payment for the sale of his truck to his brother in this instance scc has not carried its burden mr strong provided testimony from his brother that the dollar_figure deposit was payment for a pickup truck however this testimony is inconsistent with the records of the minnesota department of motor vehicles regarding the ownership of the truck in question and we find this testimony unconvincing scc does not provide any explanation for the remaining deposits and we conclude that these deposits are income to scc c allowable expenses of scc sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business deductions however are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs with respect to certain business_expenses specified in sec_274 more stringent substantiation requirements apply sec_274 disallows deductions for travel_expenses gifts meals and entertainment as well as for listed_property defined by sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense scc argues that many of the expenses paid_by mr strong out of account no were deductible business_expenses of scc for scc’s financial statement provided to the revenue_agent during respondent’s audit of scc did not include an accountant’s compilation of expenses paid from account no instead it estimated scc’s costs using industry standards and information available from closing statements for respondent allowed scc expenses based upon financial statements including accountant’s compilations of expenses for those years respondent allowed scc expenses for on the basis of the information in the financial statement adjusted by scc’s average actual gross_profits percentage taken from the accountant’s compilations mr strong testified that he paid some of his personal expenses including child_support medical fees clothing purchases restaurant charges magazine subscriptions and groceries for by issuing checks from account no there are seven general categories of additional disputed expenses that were paid out of account no which we will discuss advertising or promotional expenses professional fees travel_expenses automobile and truck expenses office supplies and general supplies utility expenses and miscellaneous expenses advertising or promotional expenses expenses for the promotion or sponsorship of activities not directly related to a taxpayer’s business are deductible if the taxpayer can establish a proximate relationship between the activity and the taxpayer’s business such that the sponsorship was reasonably calculated to advertise the business gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir scc advertised its business primarily either through word of mouth or by athletic sponsorships as part of the athletic sponsorships scc paid for the uniforms logo design hats t- shirts sweat pants coats bags and pants for all players on its sponsored teams in addition scc made monetary donations for high school wrestling organizations and would provide equipment and league tournament fees for its sponsored athletic teams scc claimed that the expenses for advertising were deductible as ordinary and necessary business_expenses respondent determined that scc was not entitled to deduct these expenses as shown on the financial statements and the accountants’ compilations provided by scc and adjusted these expenses in determining scc’s tax_liabilities for the years at issue scc’s canceled checks supported many of these promotional expenses in addition members of scc’s sponsored teams testified credibly to substantiate the expenses accordingly we conclude the amounts of the following advertising or promotional expenses for the years and were ordinary and necessary expenses of scc date expense letterman sports letterman sports a b gladiators letterman sports sro softball usa wrestling sro softball sro softball letterman sports dave’s sports letterman sports athlete’s foot usa wrestling usa wrestling letterman sports letterman sports letterman sports letterman sports sro softball amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expense herman’s sports dave’s sports broomball league herman’s sports dave’s sports dave’s sports herman’s sports expense date total date amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount herman’s sports dave’s sports state broomball butch salzinger radisson broomball dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure radisson broomball 3would be one word dollar_figure total d stecker softball butch salzinger hats herman’s sports letterman sports letterman sports wal-mart balls letterman sports mardi’s embroidery slow pitch mn dave’s sports st francis wrestling seasons broomball date expense herman’s sports mardi’s embroidery marc washburn mardi’s embroidery mn sports federation city of coon rapids dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expense amount mn liquor liability city of coon rapids janet cullen mn recreation assn a b sporting goods city of coon rapids sports connection dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure expense elk river wrestling a b sporting goods c r athletic assn amount dollar_figure dollar_figure dollar_figure dollar_figure date total date total professional fees mr strong claimed accounting and legal expenses of dollar_figure and dollar_figure for and respectively of these amounts respondent allowed dollar_figure and dollar_figure for and respectively as miscellaneous_itemized_deductions for tax preparation fees paid to mr newman the remaining dollar_figure for and dollar_figure for are in dispute mr strong testified that the dollar_figure was paid to michael scott an attorney for title clarification in connection with one of scc’s business properties in addition mr strong testified that the dollar_figure was paid to craig cascorono an attorney also with respect to title issues concerning scc’s business properties mr strong testified that scc often had to retain attorneys in order to make sure its properties had valid titles from the city council before building on them respondent argues that legal expenses relating to title issues are not deductible as ordinary and necessary business_expenses but should be added to the basis of each property to which they relate we agree with respondent the cost of defending or perfecting title to property constitutes a capital_expenditure and no deduction shall be allowed for it estate of franco v commissioner tcmemo_1980_340 cowden v commissioner tcmemo_1965_278 affd per curiam 365_f2d_832 1st cir sec_1_263_a_-2 income_tax regs the only evidence presented by mr strong and scc shows that these legal fees were for defending or perfecting title in his testimony mr strong did not relate these expenses to specific properties sold during the years at issue therefore the legal fees of dollar_figure and dollar_figure paid in and respectively are not currently deductible to scc charitable_contributions scc claimed deductions for charitable_contributions of dollar_figure for dollar_figure and dollar_figure for and dollar_figure for of these amounts respondent allowed only the dollar_figure charitable_contribution for respondent contends that scc failed to provide the required_documentation to substantiate the remaining charitable deductions under sec_1_170a-13 income_tax regs a taxpayer is required to maintain for each charitable_contribution a canceled check a receipt from the donee organization or other reliable written records of the contribution because mr strong presented copies of canceled checks for the dollar_figure in and dollar_figure in we conclude that scc is allowed these charitable_contributions however because mr strong failed to substantiate the dollar_figure contribution we conclude that scc is precluded from deducting the dollar_figure for the year as a charitable_contribution travel_expenses scc claimed travel_expenses for the years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent disallowed these travel_expenses in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date accordingly no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg 50_tc_823 affd 412_f2d_201 2d cir here although mr strong testified to some of the travel_expenses and provided copies of some canceled checks scc did not provide adequate substantiation to meet the strict requirements of sec_274 the record does not include any receipts vouchers itineraries diaries logs or calendars made in connection with the alleged travel_expenses nor any other evidence sufficient to corroborate mr strong’s testimony accordingly we sustain respondent’s determinations with respect to these travel_expenses for the years through miscellaneous expenses a office supplies and general supplies expenses scc contests respondent’s disallowance of the deductions claimed for office supplies and general supplies incurred for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively of these amounts respondent allowed dollar_figure for dollar_figure for dollar_figure for and dollar_figure for however scc contends that it is entitled to additional office and general supplies expenses that were not allowed by respondent scc offered as proof only copies of canceled checks the canceled checks do not show in any detail the items purchased or the business_purpose for the items as required to substantiate the claimed deductions see sec_1_162-17 income_tax regs therefore we cannot allow scc deductions for these expenses b automobile and truck expenses scc claims deductions for automobile and truck expenses for and of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent allowed scc automobile and truck expenses for only the years and of dollar_figure and dollar_figure respectively respondent disallowed the remaining automobile and truck expenses because of failure to substantiate that the amounts were expended for business use scc did not offer any evidence at trial or present any argument on brief regarding these amounts accordingly respondent’s determination on these remaining items is sustained c utility and telephone expenses scc claimed utility expenses for the years of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent concedes that scc may deduct dollar_figure dollar_figure dollar_figure and dollar_figure respectively for scc has failed to present any evidence to substantiate entitlement to the remaining disallowed deductions accordingly respondent’s determination on these items is sustained in addition scc claimed telephone expenses for the tax_year of dollar_figure respondent concedes that scc may deduct dollar_figure scc failed to present any evidence at trial or present any argument on brief regarding the additional_amount accordingly respondent’s determination on the remaining claimed deduction is sustained d miscellaneous expenses as to scc’s other deductions ie entertainment insurance and rent mr strong was not able to proffer any documentation to substantiate that the purpose of these expenses was for business mr strong attributes the lack of substantiation to two fires that resulted in the loss of his receipts but his general attitude regarding federal income taxes and his lack of credibility leave us with no reason to believe receipts were ever maintained even if we were persuaded that some portion of these expenses was for business purposes mr strong has not offered any evidence that would support his allocation of expenses or otherwise allow the court to reach an alternate determination under 39_f2d_540 2d cir thus with regard to these additional expenses for which there are no adequate receipts scc’s claim fails for lack of substantiation iii constructive dividends to mr strong respondent argues that the unreported business income of scc measured by the deposits into account no is taxable to mr strong as constructive_dividend income because mr strong freely used the money for personal expenses petitioners do not address respondent’s argument if a controlling shareholder diverts corporate income to his own use the diverted funds are generally treated as constructive dividends for tax purposes dileo v commissioner t c pincite a dividend is any distribution_of_property made by a corporation to its shareholders out of its earnings_and_profits sec_316 where a corporation makes a distribution to a shareholder that serves no legitimate corporate purpose and results in an economic benefit to the shareholder the payment is a constructive_dividend to the benefited shareholder 374_f2d_161 8th cir affg in part revg in part and vacating in part tcmemo_1964_190 see also 725_f2d_1183 9th cir however the fact that certain payments are not deductible by a corporation as business_expenses does not automatically make them taxable to the shareholder 605_f2d_1146 10th cir 85_tc_332 50_tc_409 to the extent the payments do not represent some direct benefit to the shareholder they are not taxable to him see ashby v commissioner supra some of the income deposited into account no was used by mr strong for scc’s legitimate business_expenses respondent allowed some of these expenses in the notice_of_deficiency and we have identified additional promotional expenses in section ii c above in addition although scc may not deduct certain capital legal fees see supra section ii c we are convinced that those items were of no personal benefit to mr strong these items which are not constructive dividends to mr strong are dollar_figure in check no and dollar_figure in check no either the remaining income items disallowed as deductions to scc were used by mr strong for personal benefit or he has failed to show that they were not so used he made no distinction between scc’s funds and his own by his own admission he paid child_support medical bills clothing groceries travel and other personal expenses directly out of account no in addition to failing to properly substantiate his travel_expenses he has not shown that the travel_expenses were not personal he has failed to establish that the remaining nondeductible corporate expenditures had any legitimate corporate purpose and were not for his benefit in summary the deposits into account no determined to be taxable to scc are taxable to mr strong as constructive dividends less the amounts of the expenses allowed by respondent the promotional expenses we have held in section ii c and above are deductible by scc and the items we have determined have no benefit to mr strong in this section iv penalties and additions to tax a fraud_penalty under section 6663--mr strong respondent determined that mr strong is liable for the fraud_penalty under sec_6663 for each of the years and respondent must show by clear_and_convincing evidence that mr strong fraudulently intended to underpay his taxes in each year in issue in order to prove that he is liable for the fraud_penalty under sec_6663 see sec_7454 rule b 80_tc_1111 for federal tax purposes fraud entails intentional wrongdoing with the purpose of evading a tax believed to be owing see 85_tc_934 in order to show fraud respondent must prove an underpayment exists and mr strong intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 underpayment we have found above that scc received construction income in each of the years and that mr strong used most of the construction income for his personal expenses neither scc nor mr strong paid federal_income_tax on the additional construction income therefore both scc and mr strong underpaid their taxes for fraudulent intent because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inferences from the facts 92_tc_661 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 these badges_of_fraud include understating income maintaining inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities filing false documents failure to make estimated_tax payments dealing in cash engaging in illegal activities attempting to conceal illegal activity an intent to mislead which may be inferred from a pattern of conduct and lack of credibility of the taxpayer’s testimony id see also 317_us_492 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence niedringhaus v commissioner supra pincite mr strong consistently understated his income while spending scc’s construction income on his personal expenses during the years in issue during these same years mr strong reported minimal taxable_income if any and at most dollar_figure in gross_receipts from the construction business mr strong’s personal tax returns also do not take into account any of the funds he used for personal expenses mr strong did not keep adequate_records of the expenses he claims were related to scc’s business his claim of a cash hoard that he periodically deposited into account no was an implausible explanation of the unreported construction income his purported explanation if true is an admission that he defrauded his creditors and lied to his attorney during his bankruptcy proceedings by denying the existence of the cash he claims was hidden under his house during an inquiry by respondent’s revenue_agent mr strong refused to provide the revenue_agent with any personal or financial information and lied about his access to records during the later audit he provided detailed financial records only after respondent obtained third party records by summons mr strong knowingly filed false tax returns for each year at issue his patterns of depositing cash in amounts less than dollar_figure and understating the construction income in each year show that he intended to conceal the income he appropriated from his construction business we did not find mr strong’s testimony credible and do not accept his explanation for the income deposited into his bank account he admitted in his testimony that he considered the money in account no his personal funds the factors indicating fraud weigh heavily against mr strong respondent has shown by clear_and_convincing evidence that mr strong fraudulently underpaid his taxes for and therefore he is liable for the fraud_penalty under sec_6663 for each year in issue b additions to tax for failure to file--scc respondent asserts that scc is liable for the addition_to_tax under sec_6651 for fraudulent_failure_to_file a return or in the alternative that scc is liable for the addition_to_tax for failure_to_file a return under sec_6651 for each of the years and corporations subject_to taxation must file federal_income_tax returns sec_6012 if a corporation fails to file a return the commissioner may impose an addition_to_tax of percent per month of the amount of tax required to be shown on the return to a maximum of percent sec_6651 if the failure_to_file is fraudulent the addition_to_tax is increased to percent per month of the tax required to be shown on the return to a maximum of percent sec_6651 we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 a corporation can act only through its officers and does not escape responsibility for acts of its officers performed in that capacity dileo v commissioner t c pincite it follows that corporate fraud necessarily depends upon the fraudulent intent of the corporate officers id in determining whether scc acted with the requisite fraudulent intent we must consider the actions of mr strong scc’s president and sole shareholder the pertinent questions are whether mr strong had sufficient control of the corporation that his fraudulent acts should be imputed to the corporation and whether mr strong was acting on behalf of and not against the interests of scc see 476_f2d_502 10th cir affg in part and remanding in part on another ground tcmemo_1971_194 39_tc_988 34_tc_740 affd per curiam 325_f2d_1 2d cir moore v commissioner tcmemo_1977_275 affd 619_f2d_619 6th cir mr strong was the sole shareholder officer and director of scc and had control_over its activities he diverted proceeds for his own use that belonged to scc given mr strong’s limited education lack of tax experience and existence as scc’s only shareholder we are not convinced that he fully understood that scc’s corporate form required a separate tax_return in fact mr strong formed scc as a corporation because his attorney recommended it it has not been shown that mr strong had any expertise in keeping corporate books_and_records or that his attorney or accountants instructed him in filing corporate returns as a result respondent has not shown by clear_and_convincing evidence that mr strong’s fraudulent intent extended beyond his desire to conceal income with respect to his personal income_tax returns or that scc’s failure_to_file tax returns was fraudulent however it is clear from the record that scc did not file federal_income_tax returns for without any reasonable explanation therefore scc is liable for the addition_to_tax under sec_6651 for failure_to_file returns to reflect the foregoing and concessions by the parties decisions will be entered under rule
